UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4278


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CARL EDWARD DODSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:08-cr-00053-IMK-JSK-2)


Submitted:   February 24, 2011            Decided:   March 18, 2011


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elgine H. McArdle, MCARDLE LAW OFFICE, Wheeling, West Virginia,
for Appellant. Betsy C. Jividen, United States Attorney, Shawn
Angus Morgan, Assistant United States Attorney, Clarksburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pursuant to a plea agreement, Carl Edward Dodson pled

guilty to possession or distribution of pseudoephedrine knowing

or having reasonable cause to believe that it would be used to

manufacture     methamphetamine.              The       district    court    sentenced

Dodson to 78 months’ imprisonment, the bottom of the advisory

guidelines range.         Dodson argues on appeal that the district

court erred by denying his motion to withdraw his guilty plea.

Finding no abuse of discretion, we affirm.

           At    the    beginning    of       his   sentencing       hearing,    Dodson

moved to withdraw his guilty plea, asserting that he is innocent

of the offense and that his attorney did not provide effective

representation but instead urged him to enter the guilty plea.

Following an extensive hearing, the district court denied the

motion.    We review the district court’s denial of a motion to

withdraw   a    guilty     plea     for   abuse          of   discretion.       United

States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).                            “[A]

defendant does not have an absolute right to withdraw a guilty

plea, even before sentencing.”            United States v. Moore, 931 F.2d

245, 248 (4th Cir. 1991).            Instead, he must show that a “fair

and just reason” supports his request to withdraw his plea.                        Id.

“[A]   ‘fair    and    just’   reason     .    .    .    is   one   that    essentially

challenges . . . the fairness of the [Fed. R. Crim. P.] 11

proceeding.”     United States v. Lambey, 974 F.2d 1389, 1394 (4th

                                          2
Cir. 1992) (en banc).              In this case, the district court fully

complied with the requirements of Rule 11 in accepting Dodson’s

guilty    plea.          Accordingly,     Dodson     must     overcome     a    strong

presumption that his guilty plea is final and binding.                     Id.

              In determining whether Dodson has carried his burden,

we consider whether: (1) he presented credible evidence that his

guilty    plea    was    not   knowing    and    voluntary,     (2)   he       credibly

asserted his legal innocence, (3) there has been a undue delay

between the guilty plea and the motion to withdraw the plea, (4)

counsel       provided     close    and    competent     assistance,       (5)     the

government will be prejudiced and the court inconvenienced by

the withdrawal of the plea.             Moore, 931 F.2d at 248.          This court

has   stated     that    the   voluntariness       of   the   plea,   evidence      of

actual innocence, and the adequacy of counsel’s representation

are     the    most      significant      factors,      as    they    “speak       most

straightforwardly to the question whether the movant has a fair

and   just     reason     to   upset   settled     systemic     expectations”       by

withdrawing his guilty plea.              United States v. Sparks, 67 F.3d

1145, 1154 (4th Cir. 1995).

              Dodson claimed that his guilty plea was not knowing

and voluntary because he pled guilty based on his attorney’s

recommendations and the attorney’s inadequate analysis of the

case.     He asserted that he was convinced to plead guilty even

though he had always wanted to proceed to trial because he was

                                          3
innocent.     During the plea hearing, Dodson testified under oath

that he understood the elements of the offense to which he was

pleading    guilty,   that    the    Government’s    summary      of    the    facts

establishing    his   guilt   were    accurate,     and   that    he,    in    fact,

committed the offense.        Dodson stated that he was entering the

plea voluntarily, and that he had received the close assistance

of his attorney in preparing the case and in deciding to plead

guilty.     These statements, made under oath, are presumed to be

true.     Blackledge v. Allison, 431 U.S. 63, 74 (1977); see Beck

v. Angelone, 261 F.3d 377, 395-96 (4th Cir. 2001) (absent “clear

and convincing evidence to the contrary,” defendant is bound by

statements made under oath at Rule 11 hearing).                   We agree with

the district court’s conclusion that Dodson failed to make a

credible    showing   that    his    guilty   plea    was   not    knowing      and

voluntary or that he is actually innocent.

            Dodson presented evidence that his attorney had not

yet     interviewed   Dodson’s      suggested     witnesses       and    had    not

conducted a thorough analysis of the case.                  However, based on

Dodson’s representations at the plea hearing and the breadth of

his knowledge of his case and the application of the sentencing

guidelines, the district court did not clearly err in finding

that he had the close assistance of competent counsel.                          See

United States v. Suter, 755 F.2d 523, 525 (7th Cir. 1985).                      The

court added that counsel’s “forceful recommendation” that Dodson

                                        4
plead guilty was a reasonable exercise of counsel’s judgment

following the entry of a guilty plea by and the debriefing of

Dodson’s co-defendant.

            Thus,    the    three      most       important       Moore   factors      weigh

against    Dodson’s    motion         to    withdraw      his      guilty     plea.      See

Sparks, 67 F.3d at 1154 (noting that the remaining Moore factors

“are   better   understood        as       countervailing         considerations       that

establish how heavily the [Rule 11] presumption [of finality of

the    guilty      plea]     should         weigh      in       any    given      case.”).

Additionally,      based    on    the       district      court’s      observations       of

Dodson’s    demeanor       and    lack       of    hesitation         during    the    plea

hearing, and his demeanor during the hearing to withdraw the

plea, the court reaffirmed its conclusion that Dodson’s decision

to plead guilty was knowingly and voluntarily made.                            Our review

of the record discloses no abuse of discretion by the district

court in denying Dodson’s motion to withdraw his plea.

            Accordingly,         we    affirm       the     district      court’s      order

denying    Dodson’s    motion         to    withdraw        his    guilty      plea.      We

dispense    with     oral    argument         because        the      facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                  AFFIRMED




                                             5